Name: Commission Regulation (EEC) No 3768/90 of 21 December 1990 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 360/64 Official Journal of the European Communities 22. 12. 90 COMMISSION REGULATION (EEC) No 3768/90 of 21 December 1990 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT)(1), and in parti ­ cular Article 3 thereof, Whereas Article 3 of Regulation (EEC) No 715/90 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission Regulation (EEC) No 970/90 (2), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 3 of Regulation (EEC) No 715/90 shall, in respect of importations during the first quarter of 1991 , be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission 1 OJ No L 84, 30. 3 . 1990, p. 85. (2) OJ No L 99, 19 . 4. 1990, p. 8 . AN EX O  BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã Ã  Ã   A N N EX  A N N EX E  AL LE GA TO  BI JL A G E  A N EX O CÃ ³ di go N C K N -k od e K N -C od e Ã  Ã  Ã ´Ã ¹ Ã ºÃ  Ã  Ã £Ã  C N co de C od e N C C od ic e N C G N -c od e CÃ ³ di go N C Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k dk r/ 10 0 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬Ã ´ Ã ± Ã Ã  Ã / 10 0 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/1 00 kg N ed er la nd F1 ./1 00 kg Po rtu ga l Es c/ 10 0 kg U ni te d K in gd om £/ 10 0 kg 01 02 90 10 5 42 7, 3 1 00 3, 71 26 3, 13 22 22 8, 77 17 48 9, 22 ' 88 2, 51 98 ,2 23 19 6 88 2 29 6, 49 23 32 4, 30 88 ,7 41 0 1 0 2 9 0 31 5 42 7, 3 1 00 3, 71 26 3, 13 22 22 8, 77 17 48 9, 22 88 2, 51 98 ,2 23 19 6 88 2 29 6, 49 23 32 4, 30 88 ,7 41 01 02 90 33 5 42 7, 3 1 00 3, 71 26 3, 13 22 22 8, 77 17 48 9, 22 88 2, 51 98 ,2 23 19 6 88 2 29 6, 49 23 32 4, 30 88 ,7 41 01 02 90 35 5 42 7, 3 1 00 3, 71 26 3, 13 22 22 8, 77 17 48 9, 22 88 2, 51 98 ,2 23 19 6 88 2 29 6, 49 23 32 4, 30 88 ,7 41 01 02 90 37 5 42 7, 3 1 00 3, 71 26 3, 13 22 22 8, 77 17 48 9, 22 88 2, 51 98 ,2 23 19 6 88 2 29 6, 49 23 32 4, 30 88 ,7 41 02 01 10 10 10 31 1, 8 1 90 7, 04 49 9, 95 42 23 4, 50 33 22 9, 40 1 67 6, 77 18 6, 62 4 37 4 07 5 56 3, 32 44 31 6, 02 16 8, 60 7 02 01 10 90 10 31 1, 8 1 90 7, 04 49 9, 95 42 23 4, 50 33 22 9, 40 1 67 6, 77 18 6, 62 4 37 4 07 5 56 3, 32 44 31 6, 02 16 8, 60 7 02 01 20 21 10 31 1, 8 1 90 7, 04 49 9, 95 42 23 4, 50 33 22 9, 40 1 67 6, 77 18 6, 62 4 37 4 0 75 56 3, 32 44 31 6, 02 16 8, 60 7 02 01 20 29 10 31 1, 8 1 90 7, 04 49 9, 95 42 23 4, 50 33 22 9, 40 1 67 6, 77 18 6, 62 4 3 7 4 07 5 56 3, 32 44 31 6, 02 16 8, 60 7 02 01 20 31 8 24 9, 4 1 52 5, 63 39 9, 96 33 78 7, 61 26 58 3, 50 1 34 1, 42 14 9, 29 8 29 9 26 0 45 0, 66 35 45 2, 78 13 4, 88 5 02 01 20 39 8 24 9, 4 1 52 5, 63 39 9, 96 33 78 7, 61 26 58 3, 50 1 34 1, 42 14 9, 29 8 29 9 26 0 45 0, 66 35 45 2, 78 13 4, 88 5 02 01 20 51  12 37 4, 2 2 28 8, 45 59 9, 94 50 68 1, 48 39 87 5, 31 2 01 2, 13 22 3, 94 9 44 8 89 0 67 5, 98 53 17 9, 26 20 2, 32 7 02 01 20 59 12 37 4, 2 2 28 8, 45 59 9, 94 50 68 1, 48 39 87 5, 31 2 01 2, 13 22 3, 94 9 44 8 89 0 67 5, 98 53 17 9, 26 20 2, 32 7 02 01 20 90 15 46 7, 7 2 86 0, 56 74 9, 93 69 54 4, 84 49 11 6, 97 2 51 5, 17 27 9, 93 5 56 1 11 2 84 4, 97 66 47 4, 04 25 4, 28 4 02 01 30 00 17 69 2, 8 3 27 2, 07 85 7, 81 75 53 8, 67 56 65 3, 75 2 87 6, 99 32 0, 20 7 64 1, 83 3 96 6, 54 76 03 6, 86 28 9, 97 5 02 02 10 00 8 61 6, 2 1 59 3, 45 41 7, 74 34 81 2, 68 27 82 1, 29 1 40 1, 06 15 5, 93 6 31 2 56 4 47 0, 69 37 02 8, 87 14 0, 77 5 02 02 20 10 8 61 6, 2 1 59 3, 45 41 7, 74 34 81 2, 68 27 82 1, 29 1 40 1, 06 15 5, 93 6 31 2 56 4 47 0, 69 37 02 8, 87 14 0, 77 5 02 02 20 30 6 89 2, 9 1 27 4, 76 33 4, 19 27 85 0, 11 22 25 6, 97 1 12 0, 84 12 4, 74 8 25 0 05 1 37 6, 55 29 62 3, 02 11 2, 62 0 02 02 20 50 10 77 0, 2 1 99 1, 82 52 2, 18 43 51 5, 93 34 77 6, 64 1 75 1, 32 19 4, 92 0 39 0 70 4 58 8, 36 46 28 6, 13 17 5, 97 0 02 02 20 90 12 92 4, 3 2 39 0, 18 62 6, 62 57 72 7, 71 41 08 5, 23 2 10 1, 58 23 3, 90 5 . 46 8 84 6 70 6, 03 55 54 3, 39 21 2, 38 7 02 02 30 10 10 77 0, 2 1 99 1, 82 52 2, 18 43 51 5, 93 34 77 6, 64 1 75 1, 32 19 4, 92 0 39 0 70 4 58 8, 36 46 28 6, 13 17 5, 97 0 02 02 30 50 10 77 0, 2 1 99 1, 82 52 2, 18 43 51 5, 93 34 77 6, 64 1 75 1, 32 19 4, 92 0 39 0 70 4 58 8, 36 46 28 6, 13 17 5, 97 0 02 02 30 90 14 81 9, 8 2 74 0, 73 71 8, 52 63 57 6, 33 47 41 8, 30 2 40 9, 81 26 8, 21 0 53 7 60 9 80 9, 59 63 68 9, 59 24 2, 95 5 02 06 10 95 17 69 2, 8 3 27 2, 07 85 7, 81 75 53 8, 67 56 65 3, 75 2 87 6, 99 32 0, 20 7 64 1, 83 3 96 6, 54 76 03 6, 86 28 9, 97 5 02 06 29 91 14 81 9, 8 2 74 0, 73 71 8, 52 63 57 6, 33 47 41 8, 30 2 40 9, 81 26 8, 21 0 53 7 60 9 80 9, 59 63 68 9, 59 24 2, 95 5 02 10 20 10 15 46 7, 7 2 86 0, 56 74 9, 93 69 54 4, 84 49 11 6, 97 2 51 5, 17 27 9, 93 5 56 1 11 2 84 4, 97 66 47 4, 04 25 4, 28 4 02 10 20 90 17 69 2, 8 3 27 2, 07 85 7, 81 77 54 0, 90 56 41 8, 66 2 87 6, 99 32 0, 20 7 64 1, 83 3 96 6, 54 76 03 6, 86 29 0, 41 9 02 10 90 41 17 69 2, 8 3 27 2, 07 85 7, 81 77 54 0, 90 56 41 8, 66 2 87 6, 99 32 0, 20 7 64 1, 83 3 96 6, 54 76 03 6, 86 29 0, 41 9 02 10 90 90 17 69 2, 8 3 27 2, 07 85 7, 81 77 54 0, 90 56 41 8, 66 2 87 6, 99 32 0, 20 7 64 1, 83 3 96 6, 54 76 03 6, 86 29 0, 41 9 16 02 50 10 17 69 2, 8 3 27 2, 07 85 7, 81 77 54 0, 90 56 41 8, 66 2 87 6, 99 32 0, 20 7 64 1, 83 3 96 6, 54 76 03 6, 86 29 0, 41 9 16 02 90 61 17 69 2, 8 3 27 2, 07 85 7, 81 83 59 4, 21 55 70 7, 93 2 87 6, 99 32 0, 20 7 64 1, 83 3 96 6, 54 76 03 6, 86 29 1, 76 3 22 12. 90 Official Journal of the European Communities No L 360/65 N B :L os cÃ ³ dig os NC ,i nc lu id as las no tas a pi e de pÃ ¡ gin a, se de fin en en el Re gl am en to (C EE ) n ° 26 58 /8 7 m od ifi ca do . N B :K N -k od er ne ,h er un de r he nv isn in ge r til fo dn ot er ,e r fas tsa t i de n Ã ¦n dr ed e fo ro rd ni ng (E ÃF ) nr .2 65 8/ 87 . N B :D ie K N -C od e so wi e di e V er w ei su ng en un d Fu Ã n ot en sin d du rc h di e ge Ã ¤n de rte V er or dn un g (E W G ) N r. 26 58 /8 7 be sti m m t. Ã  Ã : Ã  Ã ¹ Ã ºÃ  Ã ´Ã ¹ Ã ºÃ ¿ Ã ¯ Ã Ã · Ã  Ã Ã Ã ½Ã ´ Ã Ã ± Ã Ã ¼ Ã ­Ã ½ Ã ·Ã  Ã ¿Ã ½ Ã ¿Ã ¼ Ã ±Ã  Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ± Ã , Ã Ã Ã ¼Ã Ã µÃ  Ã ¹Ã » Ã ±Ã ¼ Ã ²Ã ± Ã ½Ã ¿ Ã ¼Ã ­ Ã ½Ã  Ã ½ Ã Ã  Ã ½ Ã Ã Ã ¿Ã  Ã ·Ã ¼ Ã µÃ ¹Ã  Ã Ã µ Ã Ã ½ , Ã ºÃ ± Ã ¸Ã ¿ Ã Ã ¯ Ã ¶Ã ¿ Ã ½Ã  Ã ±Ã ¹ Ã Ã  Ã ¿Ã ½ Ã Ã  Ã ¿Ã Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã ¼ Ã ­Ã ½ Ã ¿ Ã ºÃ ± Ã ½Ã ¿ Ã ½Ã ¹ Ã Ã ¼ Ã  (Ã  Ã Ã  ) Ã ±Ã  Ã ¹Ã ¸ .2 65 8/ 87 . N B :T he CN co de s an d th e fo ot no te s ar e de fin ed in am en de d Re gu lat io n (E EC ) N o 26 58 /8 7. N B :L es co de s N C ain si qu e les re nv oi s en ba s dÃ © pa ge so nt dÃ © fin is au rÃ ¨ gl em en t (C EE ) n ° 26 58 /8 7 m od ifi e. N B :I co di ci N C e i re lat iv i ric hi am i in ca lce so no de fin iti da l re go la m en to (C EE ) n. 26 58 /8 7 m od ifi ca to . NB :G N- co de s en vo etn ot en :z ie de ge wi jzi gd e Ve ro rd en in g (E EG )n r. 26 58 /8 7. NB :O s cÃ ³ dig os NC ,i nc lu in do as rem iss Ã µe s em pÃ © -d e- pÃ ¡ gi na sÃ £ o de fin ido s no Re gu lam en to (C EE )n ? 26 58 /8 7 alt era do .